This is the
first time that a representative from the island of
Barbuda has had the honour to address the General
Assembly. For my country, the nation of Antigua and
Barbuda - and, more important, for my fellow
Barbudans - this is indeed a historic and significant
milestone.
The Government and the people of Antigua and
Barbuda have full confidence in the multilateral
system, and in the United Nations as the primary
instrument of multilateralism. Further, we believe that
only through cooperation at the international level can
micro-States like Antigua and Barbuda begin to
address the global threats and challenges that
jeopardize our existence, our way of life and our ability
to make progress.
Antigua and Barbuda attaches great importance to
the work of the United Nations and to the outcome of
the collective decisions of the family of nations. We
look forward to safeguards for small developing States
in all stages of multilateral processes, and specifically
in the outcome document of the 2005 world summit
(resolution 60/1).
Taking stock of the achievement of the objectives
of the outcome of major United Nations conferences
and summits is a task we approach with trepidation.
15

Antigua and Barbuda is attempting to achieve and
sustain a decent standard of living for our people and
for future generations. Our progress report is a mixed
one, tinged with both hope and frustration. We are
hopeful because we have achieved a lot with our
meagre resources. In the face of severe economic
hardship, we have managed to achieve a literacy rate of
over 90 per cent among young people aged 15 to 25
years. Access to primary and secondary education is
mandatory and is provided free of cost by the
Government to all students aged 5 to 16. All public
school students are provided with school uniforms and
the required textbooks free of cost. To accommodate
our expanding student population, only this week we
commissioned a new school on my island of Barbuda.
Poor people need access to the necessary
resources so that they can take charge of their own
development. That is why the Barbudan people are
extremely proud of what we consider to be a very
progressive land policy for the ownership of land on
our island. The Barbuda Lands Act, which is scheduled
to be introduced in Parliament shortly, stipulates that
all land on Barbuda be owned in common by the
Barbudan people.
In the area of health care, we in Antigua and
Barbuda have a national medical benefits programme
that provides low-cost access to health-care services
and prescription drugs. Our child mortality rate is
among the lowest in developing countries, and our
nutrition level for children aged 5 years and under is
among the highest.
The promotion of gender equality and the
empowerment of women has been a priority area for
Antigua and Barbuda. We signed and ratified the
Convention on the Elimination of All Forms of
Discrimination Against Women, and are currently
working on the ratification of the Convention's
Optional Protocol. With regard to the Millennium
Development Goal pertaining to the empowerment of
women, Antigua and Barbuda has made noteworthy
strides. Our first woman was elected to Parliament in
the last general elections. Our Speaker of Parliament
and our President of the Senate are women, and there
are two women in our Cabinet. Concerted efforts have
been made to promote women's political participation
at all levels.
In spite of such progress, however, we continue
to experience a high level of frustration with regard to
development. That is because the progress we have
made thus far is at risk of being wiped away. As a
middle-income small island developing State, we are
continually handed the sharp edge of the sword to hold
when it comes to a number of issues of international
development. It is as if we were being punished by the
international community for having achieved some
measure of progress with very meagre resources and
despite severe external challenges.
The Monterrey Consensus represents a pact
between developed and developing countries, the
objective of which is the scaling up of financing for
development. Yet there is nothing in the Monterrey
Consensus that so-called middle-income countries can
benefit from. We have fulfilled the responsibilities
accorded to Governments of developing countries as
stipulated in the Monterrey Consensus. We continue to
go beyond those responsibilities to consolidate the
principles of accountability, transparency and good
governance in laws we introduced in Parliament in the
seventh month of the first term of the incumbent
Government of Antigua and Barbuda.
All of that took place against a backdrop of a
declining trend in the flow of official development
assistance (ODA) to the Caribbean region. It is
necessary for international agreements on financing for
development, such as the Monterrey Consensus, to
include all developing countries, and not sideline those
that have achieved some measure of progress. Our
frustration with the Monterrey Consensus, and with
financing for development in general, would not be so
acute were it not been for the brutal challenges we face
in other areas that are potential engines for economic
growth and development.
We have been forced to ask ourselves if a pro-
development trade regime is something the
international community really wants. Our neighbours
in the Caribbean Community (CARICOM) have been
dragged through brutal trade battles, struggling to keep
alive their agricultural sector, namely, the banana and
sugar industries. The Caribbean Community has for
years been lamenting the importance of those two
sectors to the livelihood of our people. A pro-
development trade regime would not amputate the feet
of such small vulnerable players and leave them to
haemorrhage. And that is exactly what has transpired
with regard to our banana- and sugar-producing
CARICOM neighbours.
16

As if that were not enough, we in Antigua and
Barbuda now find ourselves under attack in yet another
sector. Last week, during the 2005 world summit, the
Prime Minister of Antigua and Barbuda (see
A/60/PV.4) spoke of the need for us to seek the
intervention of the World Trade Organization in the
dispute with the United States over Internet gaming.
With trade in agriculture proving continually difficult
for developing States in general, and for small island
States in particular, the services sector is just about the
only option we currently have for diversification. For
Antigua and Barbuda, the tourism sector has been good
to us, but it is extremely volatile, and our high levels of
environmental and economic vulnerability necessitate
strategically identifying other options for economic
growth and development. One such option is Internet
gaming. But due to the unfair trade practices of highly
developed countries, notably the United States, we are
finding it increasingly difficult to realize development
benefits from Internet gaming.
In addition to that, the principle of special and
differential treatment for countries with special needs,
such as small island developing States, is under
perpetual assault by highly developed countries. After
careful consideration and evaluation, we are forced to
conclude that there is nothing tangible for small
developing States in the Monterrey Consensus. We are
losing the battle on the issue of trade, and so we
attempt to hitch our proverbial wagon to foreign direct
investment as a means of stimulating economic growth
and development. But once again, our efforts meet with
frustration. Why? Because of unsustainable debt.
Our experience has shown that highly indebted
countries find it extremely difficult to attract private
international finance. The international community
now realizes the importance of debt reduction and debt
forgiveness to development. We urge that the situation
of heavily indebted middle-income countries be given
serious attention by the international community. If
more is not done to address the debt problem of
middle-income countries, we risk reversing our
development gains. Instead of a reduction, the net
result may actually be increasing levels of poverty.
Antigua and Barbuda fully supports all efforts to
achieve the Millennium Development Goals (MDGs).
With regard to environmental sustainability, small
islands like Antigua and Barbuda face the challenge of
very limited land space and fragile ecosystems, and are
highly vulnerable to natural disasters and the effects of
climate change. Compounding those challenges is our
heavy dependence on the natural environment to
support our tourism product, which accounts for almost
80 per cent of our gross national income. Two thirds of
the island of Barbuda is merely a few feet above sea
level. Threats to our natural environment are threats to
our very way of life and existence. We therefore
welcome paragraphs 51 to 53 in the 2005 world
summit outcome document on the issue of climate
change.
The devastation wrought by the increased
intensity of hurricanes has set us back years, even
decades, on the development scale. Antigua and
Barbuda stresses the need for policies to mitigate the
effects of hurricanes and other natural disasters on
small developing States, as well as the establishment of
an effective system of long-term support for countries
recovering from disasters.
International drug trafficking has major security
implications for our islands. Drug traffickers often use
our shores and surrounding waters as trans-shipment
points for their illegal cargo, resulting in an increase in
the criminal element within our fragile societies. Those
criminals operate within very sophisticated networks
that are beyond the reach and capacity of our
resources. It is a situation that puts the security of the
entire region at risk. This is one area that begs for
greater international attention.
Antigua and Barbuda is in agreement with many
of the recommendations to strengthen the United
Nations, as contained in the outcome document of the
2005 world summit. We support those reform
proposals, the objective of which is to make the United
Nations more democratic, increase its legitimacy and
enhance its work.
At a time when multilateralism is coming under
attack, we, as small developing States, remain ever
mindful of the need for the United Nations. We share
equally in the quest for peace and security and are
heartened by the growing recognition that there can be
no peace and security without development. We call for
further and unambiguous acknowledgement of the
security-development nexus and for the economic
development of all countries to be accorded equal
priority as international peace and security.